PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Hsieh, Ying Chun
Application No. 15/037,584
Filed: May 18, 2016
Attorney Docket No. 4166U.005            

:
:
:                DECISION ON PETITION
:
:

	


This is a decision on the petition under 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed January 23, 2020, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, this application became abandoned on April 24, 2020. The Office mailed a Notice of Abandonment on September 3, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lack item(s) (1).  

A proper response to a final office action consists of either: (1) an amendment that prima facie (i.e. on its face) places the application in condition for allowance; (2) a Notice of Appeal (and the required fee); (3) a Request for Continued Examination (and the required fee), or (4) a continuing application. Here, the concurrently filed response was forwarded to the Examiner for review and was determined that it did not place the application in condition for allowance. The Examiner has issued an Advisory Action and it is being attached to the decision. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By Internet: 		EFS-Web2

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

Enclosure: Advisory Action



    
        
            
    

    
        1 See MPEP 711.03(c)(III)(C) and (D).  
        2 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197